      Case 3:19-cv-00839-JEJ-EBC Document 67 Filed 07/26/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARTOR KIKI BROWN,                           :      CIVIL NO. 3:19-CV-839
                                             :
                   Plaintiff,                :
                                             :      (Chief Judge Jones)
             v.                              :
                                             :      (Magistrate Judge Carlson)
PAULA PRICE, et al.,                         :
                                             :
                   Defendants.               :

                                         ORDER

      AND NOW this 26th day of July 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED that the plaintiff’s motions to compel, (Docs. 56

and 65), are GRANTED, in part, and DENIED, in part, as follows: To the extent that

shower and exercise signup sheets reveal the number of inmates who had access to

these services at a time when Brown alleges he was denied access to exercise or

showers, that fact may be relevant, and the number of inmates who were provided

these services during the relevant time period should be disclosed, without producing

the names of these inmates. In all other respects, the motions are DENIED.



                                                    S/Martin C. Carlson
                                                    Martin C. Carlson
                                                    United States Magistrate Judge




                                         9
